DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The fluid distribution system is not adequately described. The specification describes a fluid flow line extending from the fluid tank to the nozzles in the cleaning head and a flow line extending from the fluid tank to the trigger in the handle. However, it is unclear how actuating the trigger effects the flow line extending therefrom to cause fluid to flow from the tank.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The fluid distribution system is not adequately described. The specification describes a fluid flow line extending from the fluid tank to the nozzles in the cleaning head and a flow line extending from the fluid tank to the trigger in the handle. However, it is unclear how actuating the trigger effects the flow line extending therefrom to cause fluid to flow from the tank.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradbury et al. (US2013/0333129).
Bradbury et al. disclose a surface cleaning device, comprising: a cleaning head 10 having a housing; a fluid tank 30 (see USP 8,186,898 for fluid distribution system referenced in para. 064 of the US2013/0333129 reference) configured to store fluid and be in fluid communication with the cleaning head 10; a cleaning pad 20 coupled to the cleaning head 10 and configured to remove debris from a surface; and a plurality of nozzles 30 distributed along the cleaning pad 20, wherein the fluid tank 30 is configured to release at least some of the fluid such that the released fluid flows through the plurality of nozzles 30 onto the cleaning pad 20. Claim 1
The reference also disclose a debris container 58 disposed within the housing; and a sweeper assembly 44 disposed within the housing adjacent to the debris container 58 and configured to funnel at least some of the debris from the surface into the debris container 58. Claim 2
The sweeper assembly 44 comprises bristles 46 (para. 0043-0045). Claim 3
The features of the fluid distribution system are disclosed (para. 0064) as being detained in USP 8,186,898 (col.3, ln.63 thru col.6, ln. 54). Claim 5
Figure 4 shows an inlet opening at a front of the cleaning head 10. Claim 11
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US2013/0333129), as applied to claim 1, and further in view of Milanese et al. (US 2015/0033483).
Milanese et al. discloses a floor mop having a handle assembly 1 coupled to the cleaning head 5; a first fluid line 19 extending from the fluid tank 3 to the plurality of nozzles; and a second fluid line 22 extending from the fluid tank 3 to the handle assembly 1 (see fig.1). Accordingly, it would have been obvious to one skilled in the art that the fluid distribution system in Milanese et al. could be used in the floor cleaning device in Bradbury et al., since the fluid distribution system is used for the same purpose, controlling fluid flow from a fluid tank to a floor cleaning pad. Claim 7
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US2013/0333129), as applied to claim 2, and further in view of WO2012/138204.
WO2012/138204 discloses a vacuum cleaner which includes a dust container 50 which is detachably fastened from the cleaner using a magnetic plate 50. Accordingly, it would have been obvious to one skilled in the art to detachably fasten the debris container 58 in the device in Bradbury et al. using a magnet in order to easily remove the container 58 for emptying, as taught in the WO2012/138204. Claim 4
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US2013/0333129), as applied to claim 1, and further in view of SCHMITT ET AL. (US 2016/0287046).
SCHMITT ET AL. disclose a floor cleaning mop comprised of 20% by weight of wicking fibers and up to 80% by weight of non-wicking fibers (para. 0030). Accordingly, it would have been obvious to one skilled in the art for the pad in the device in Bradbury et al. to be comprised of both wicking and non-wicking fibers, since the mop in SCHMITT ET AL. is used for the same purpose, wet moping floors, as the mop in Bradbury et al. Claim 8
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US2013/0333129), as applied to claim 3.
The features of claim 6 are considered to be an obvious design choice of the fluid distribution system disclosed in Bradbury et al. Claim 6
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US2013/0333129), as applied to claim 1.
The features of claim 9 are considered to be an obvious design choice of the cleaning head 10 disclosed in Bradbury et al. Claim 9
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US2013/0333129), as applied to claim 1, and further in view of Rosenzweig et al. (US 2008/0066789). 
Rosenzweig et al. disclose a floor mop which incorporates an attachment strip 66 which cooperates with Velcro strips 25 on the pad mop. Accordingly, it would have been obvious to one skilled in the art to attach the pad 20 to the cleaning head in Bradbury et al. using the attachment system in Rosenzweig et al. in order to be remove the pad from the head, as taught in Rosenzweig et al. Claim 10
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US2013/0333129), as applied to claim 1, and further in view of Vetter et al. (GB2078496).
Vetter et al. disclose a wet mop floor cleaner which includes a squeegee 22 positioned behind the cleaning pad for moving fluid toward the pad. Accordingly, it would have been obvious to one skilled in the art to position a squeegee to the rear of the pad 20 in the device in Bradbury et al. in order to move any remaining fluid toward the pad, as taught in Vetter et al. Claim 13 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US2013/0333129) and further in view of SCHMITT ET AL. (US 2016/0287046).
Bradbury et al. disclose a surface cleaning device, comprising: a cleaning head 10; a fluid tank 30 (para. 0064) configured to store fluid and be in fluid communication with the cleaning head 10; a cleaning pad 20 coupled to the cleaning head 10 and configured to remove debris from a surface, a plurality of nozzles 30 distributed along the cleaning pad 20, wherein the fluid tank 30 is configured to release at least some of the fluid such that the released fluid flows through the plurality of nozzles 30 onto the cleaning pad 20 (para. 0064). 
Bradbury et al. are silent as to the composition of the mop 20. 
SCHMITT ET AL. disclose a floor cleaning mop comprised of 20% by weight of wicking fibers and up to 80% by weight of non-wicking fibers (para. 0030). Accordingly, it would have been obvious to one skilled in the art for the pad in the device in Bradbury et al. to be comprised of both wicking and non-wicking fibers, since the mop in SCHMITT ET AL. is used for the same purpose, wet moping floors, as the mop in Bradbury et al. Claim 14
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US2013/0333129) and further in view of SCHMITT ET AL. (US 2016/0287046), as applied to claim 14, and further in view of Milanese et al. (US 2015/0033483).
Milanese et al. discloses a floor mop having a handle assembly 1 coupled to the cleaning head 5; a first fluid line 19 extending from the fluid tank 3 to the plurality of nozzles; and a second fluid line 22 extending from the fluid tank 3 to the handle assembly 1 (see fig.1). Accordingly, it would have been obvious to one skilled in the art that the fluid distribution system in Milanese et al. could be used in the floor cleaning device in Bradbury et al., since the fluid distribution system is used for the same purpose, controlling fluid flow from a fluid tank to a floor cleaning pad. Claim 15
The features of claim 16 are considered to be an obvious design choice of the fluid distribution system disclosed in Bradbury et al. Claim 16
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US2013/0333129) and further in view of SCHMITT ET AL. (US 2016/0287046), as applied to claim 14, and further in view of Rosenzweig et al. (US2008/0066789). 
Rosenzweig et al. disclose a floor mop which incorporates an attachment strip 66 which cooperates with Velcro strips 25 on the pad mop. Accordingly, it would have been obvious to one skilled in the art to attach the pad 20 to the cleaning head in Bradbury et al. using the attachment system in Rosenzweig et al. in order to be remove the pad from the head, as taught in Rosenzweig et al. Claim 17
Allowable Subject Matter
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12,19,20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723